Case 17-15520-mdc        Doc 160    Filed 07/28/20 Entered 07/28/20 08:09:44         Desc Main
                                   Document      Page 1 of 2



                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: Jackie Miles                         :            Dkt: 17 – 15520 – mdc
                                             :
                                             :            Chapter 13
                                             :
                     Debtor’s Objection to American Heritage Credit Union’s
                           Motion for Relief From the Automatic Stay

    1.   Admitted.

    2. Admitted.

    3. Admitted.

    4. Admitted.

    5. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

    6. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

    7. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

    8. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

    9. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

    10. Denied. Debtor avers that the mortgage is not delinquent as averred by movant.

         WHEREFORE, Debtor respectfully requests that this Court deny American Heritage’s

         Motion for Relief from the Automatic Stay.

                                             Respectfully Submitted:

         Date: July 27, 2020                 /s/ Demetrius J. Parrish, Jr.
                                             Demetrius J. Parrish, Jr., Esquire
                                             Attorney for Debtor
                                             7715 Crittenden Street, #360
                                             Philadelphia, Pa. 19118
                                             (215) 735 – 3377/(215) 827 – 5420 fax
                                             Email: djpbkpa@gmail.com
Case 17-15520-mdc   Doc 160    Filed 07/28/20 Entered 07/28/20 08:09:44   Desc Main
                              Document      Page 2 of 2
